Citation Nr: 9907951	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-17 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an increased rating for disability of the left 
knee, currently evaluated as 20 percent disabling; for 
disability of the left leg, currently evaluated as 10 percent 
disabling; and for disability of the left wrist, currently 
evaluated as 10 percent disabling.

Whether the reduction of the rating for disability of the 
left shoulder from 30 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty from June 1979 to September 
1990. 

The veteran is appealing from determinations by the regional 
office denying increased ratings for disability of the left 
knee, currently evaluated as 20 percent disabling; disability 
of the left leg, currently evaluated as 10 percent disabling; 
and disability of the left wrist, currently evaluated as 
10 percent disabling.  He is also appealing the determination 
by the regional office to reduce the rating for disability of 
the left shoulder from 30 percent to 10 percent.

On appeal, and at his hearing at the regional office in 
October 1996, the veteran has maintained that the disability 
of the left shoulder has not improved, as he has the same 
functional impairment and inability to use the left shoulder.  
At his hearing, the veteran stated that he has instability, 
pain, and reduced function in his left knee, left leg, and 
left wrist, and that his disabilities have required the use 
of a knee brace, ankle support, and wrist brace.  

Initially, it is noted that the veteran has been granted 
service connection for postoperative residuals of disability 
of the left knee, with a history of instability in the left 
knee.  A VA examination in January 1996 showed some slight 
limitation of motion in the knee with some evidence of 
lateral laxity.  A VA examination in May 1996 showed normal 
range of motion of the left knee with no evidence of 
instability.  A MRI examination and X-rays of the left knee 
showed no evidence of instability.  However, VA outpatient 
treatment reports in March and April 1997 showed increasing 
complaints of pain, instability, and swelling in the knee.  
Physical examination of the left knee showed mild effusion, 
decreased range of motion (flexion to 110 degrees), mild 
pain, and lateral laxity.  The veteran indicated in April 
1997 that he was a teaching assistant in an elementary 
school, that he was experiencing leg spasms, and that he 
needed to elevate his leg.  After physical examination, the 
physician indicated that there should be activity 
modification.  

The Court of Veterans' Appeals in DeLuca v. Brown, 6 Vet. 
App. 321 (1993) has indicated that 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45  require factual findings as to the extent to 
which the veteran's injuries to joints cause pain, weakness, 
and limitation of function of the affected joint beyond that 
reflected in the measured limitation of motion of the 
affected joint.  

In this case, there is some ambiguity as to the extent of the 
veteran's disability in the left knee, and the amount of 
pain, weakness, and limitation of function caused by the 
service-connected left knee disability.  Specifically, if the 
veteran needed to have activity modification, as indicated by 
the outpatient treatment report in April 1997, it is unclear 
as to the effect such modification had on the disability 
(whether there was some improvement) and on the ability of 
the veteran to continue in his job.  The Board believes that 
another examination of the veteran might aid in resolving 
some of this ambiguity.

It is noted that the veteran is service connected for 
residuals of a fracture of the lower fibula.  VA examinations 
have shown a muscle hernia relating to this disability.  The 
record is unclear as to the effect that this muscle 
herniation has on further disability in the left leg, and 
whether the veteran should be rated separately for such 
muscle herniation under the provisions of Estaban v. Brown, 6 
Vet. App. 259 (1994).  In essence, a veteran may be rated 
separately where symptomatology is not duplicative or 
overlapping, when a veteran has different disabilities 
arising from the same condition.  An appellant's 
symptomatology is distinct and separate, for example, if 
there is disfigurement, painful scars, loss of motion, or 
muscle damage due to an underlying condition.  In this case, 
there is a question whether the veteran has additional 
disability which can be rated separately for the muscle 
herniation, and for the residuals of the fracture of the 
fibula (with former malunion).

The veteran is service connected for residuals of a fracture 
of the left wrist with a screw in place.  Examination of the 
left wrist in January 1996 revealed some limitation of motion 
with significant pain.  There was marked crepitus over the 
extensor tendons at the distal radius with any motion of the 
fingers, and this was uncomfortable for the veteran.  The VA 
examination in May 1996 showed slight limitation of motion of 
the left wrist, with X-rays of the left wrist showing that 
the screw had backed out slightly.  However, there were no 
findings relating to the functional impairment presented by 
the disability of the left wrist.  In this regard, the 
veteran testified at his hearing that he was left-handed, and 
that he had severe impairment in the use of his left hand and 
left wrist.  The Board believes that another examination of 
the veteran to determine the extent of the pain, weakness, 
and limitation of function of the left wrist beyond that 
reflected in the measured limitation of motion of the 
affected joint should be conducted, as is required by DeLuca 
v. Brown, supra.

Finally, it is noted that the veteran has been granted 
service connection for disability of the left shoulder, 
postoperative residuals, and that this disability was 
evaluated as 30 percent disabling from September 27, 1990.  A 
VA examination in May 1996 did appear to show some 
improvement in this disability.  However, as previously 
noted, the veteran indicated that he continued to have loss 
of function in the left shoulder, with spasm and pain when 
attempting to raise the arm significantly above shoulder 
level.  It is noted that 38 C.F.R. Part 4, § 3.344 provides 
that, especially with disabilities rated at the same level 
for five years or more, it is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, and whether there has been sustained 
improvement.  As the Board is remanding the case for 
additional orthopedic examination relating to the other 
disabilities, the Board believes that another examination of 
the veteran's left shoulder disability is advisable, prior to 
determining that sustained improvement in the left shoulder 
has occurred (especially after only one significant 
examination).  Accordingly, the Board is REMANDING the case 
to the regional office for the following actions:

1.  The regional office should obtain 
copies of all of the veteran's outpatient 
treatment reports since April 1997.

2.  The regional office should make 
arrangements for a special orthopedic 
examination of the veteran to determine 
the nature and extent of the disabilities 
of the left knee, left leg, left wrist, 
and left shoulder.  Any additional 
examinations deemed necessary for 
evaluation of the muscle herniation of 
the left leg should also be conducted.  
All clinical tests which are deemed 
necessary for the examinations should be 
conducted.  The examiner should provide a 
detailed description of the pain, 
weakness, fatigability, and functional 
loss, if any, related to each service-
connected disability, as well as 
pertinent ranges of motion.  The 
orthopedic examiner should be requested 
to provide a detailed description of any 
instability in any of the joints, if 
present.  The examiner should express an 
opinion concerning the degree of 
disability relating to each service-
connected disability.  The claims folder 
should be made available to the examiner 
or examiners prior to and during the 
examination of the veteran.

When the above actions have been completed, the regional 
office should again review the veteran's claims, in view of 
the veteran's complaints, statements on appeal, and the Court 
determination in DeLuca v. Brown, supra.  If any of the 
claims are denied, the case should be processed in accordance 
with appropriate appellate procedures, including the issuance 
of a supplemental statement of the case that presents reasons 
and bases for any of the denials.  No action is required of 
the veteran unless and until he receives further notice.  The 
purpose of this REMAND is to procure clarifying data.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 6 -


